DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The amendment to the drawings filed 1/22/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Regarding claim 16, the specification as originally filed only discloses the slider switch as an alternative.  Paragraph 0028 discloses: In another embodiment, the switch actuator portion 128 may be a slider switch interface (not shown) for actuating slider switches.  However, the original disclosure does not provide basis for a combination of all three of the toggle interface, the rocker interface, and the slider interface.  
Regarding claims 21 and 22, the specification as originally filed does not provide support for the “two different images” described. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
In response the previous rejection under 35 USC 112 and to Applicant's remarks filed on 7/29/2020, the claims are interpreted to require the actuator portion to actuate “a rocker switch and a toggle switch at different times”, as described in such remarks.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 21-22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 16 recites “further comprising: a slider switch interface” which will result on a switch actuator portion with three (3) different interfaces.  However, the specification as originally filed discloses the slider switch as an alternative.  Paragraph 0028 discloses: In another embodiment, the switch actuator portion 128 may be a slider switch interface (not shown) for actuating slider switches.  

Claim 21 recites “two different images”.  However, the specification as originally filed does not appear to support that.  
In response to Applicant's arguments regarding claim 21, please note that the cited language does not support “two different images”.  Again, the fact that applicant admits that this language recites conventional feature, does not negate the issue of new matter in the present application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montano (US 9,406,464).  
Montano discloses a device for extending one or more electric switches comprising: an extension rod (18) for actuating the electric switches; a front plate (20) for keeping the extension rod aligned during actuation of the electric switches; and a fastener portion (22) for securely attaching the front plate to a wall mount plate 
Regarding claim 4, Montano discloses the switch actuator portion including a hand grip portion (48).  
Regarding claim 5, Montano discloses the front plate including a guard rail (44/46); and wherein the toggle distance barrier portion has a surface wall barrier with a partial opening (at 18, receiving 22/28) to make contact with an elongated aperture covering (22/28) to prevent the extension rod from falling out of the front plate (20) when the electrical switches are actuated.  
Regarding claim 6, Montano discloses the toggle distance barrier portion having at least one side with a mesh surface wall (at 18, between the elongated openings).    
Regarding claim 7, Montano discloses the front plate having at least two apertures.  
Regarding claim 8, Montano discloses the front plate having at least one elongated aperture (at 44).  

Regarding claim 9, Montano discloses an apparatus for extending one or more electric switches comprising: an extension rod (18) for actuating the electric switches; a front plate (20) for keeping the extension rod aligned during actuation of the electric switches; and a fastener portion (22) for securely attaching the front plate to a wall 
Regarding claim 11, Montano discloses the fastener portion including one or more screws.  
Regarding claim 12, Montano discloses the switch actuator portion including a hand grip portion (48).  
Regarding claim 13, Montano discloses the front plate including a guard rail (44), and wherein the toggle distance barrier portion has a surface wall barrier with a partial opening (at 18, receiving 22/28) to make contact with an elongated aperture covering (22/28) to prevent the extension rod from falling out of the front plate (20) when the electrical switches are actuated.  
Regarding claim 14, Montano teaches the apparatus composed at least three different materials selected from this group: plastic, carbon fiber, wood, acrylic, and masonite (col. 4 lines 5-29, i.e. material for the front plate, material for the extension, and material for the actuator portion).  

Regarding claim 15, Montano discloses a switch actuating device for extending one or more electric switches comprising: an extension rod (18) for actuating the electric switches; a front plate (20) for keeping the extension rod aligned during actuation of the 
Regarding claim 16, Montano discloses a slider switch interface for actuating slider switches (intended use, part of hole 42 can actuate an appropriate slider switch).  
Regarding claim 17, Montano discloses the switch actuator portion including a hand grip portion (48).  
Regarding claim 18, Montano discloses the front plate including a guard rail.  
Regarding claim 19, Montano teaches the device composed at least three different materials selected from this group: plastic, carbon fiber, wood, acrylic, and masonite (col. 4 lines 5-29, i.e. material for the front plate, material for the extension, and material for the actuator portion).  
Regarding claim 20, Montano discloses the front plate having at least two apertures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Montano.
Regarding claim 3, Montano discloses the device having a mixture of polyester (i.e. polyethylene) and plastic.  To the extent that Montano does not disclose the use of masonite and the specific percentages, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the device having a mixture of known materials, such as at least 50% polyester (i.e. polyethylene) and at least 50% masonite, for aesthetic reasons purposes, and since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Wang (US 4,745,243).
Regarding claim 21, Wang teaches a front plate having a decoration (see Fig. 2) that comprises at least two images selected from this group: a luminous patters, a signage, and a character, wherein the decoration identifies a location of the device in the dark (intended use).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a decoration, as taught by Montano, in order to provide an attractive design.  
Regarding claim 22, Wang teaches the signage comprising a type selected from this group: digital, and non-digital (40), and wherein the digital signage represents a message when the device is changing activation states.  
.  

Response to Arguments
Applicant's arguments filed 1/22/2021 regarding the prior art rejections have been fully considered but they are not persuasive. 
In response to Applicant's arguments about the actuator portion being “actuated in an up or down manner”, please note that the actuator portion of Montano meets the claimed language.  The facts that its movement also comprises movement in other manners, does not precludes the up or down aspect of the actuation.  Figures 7 and 8 show the actuator up and down positions.  
Applicant’s arguments with respect to claims 5 and 13have been considered but are moot in view of the new grounds of rejection, as applied.
In response to applicant's argument regarding the combination of Montano and Wang, please note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, please note that the use of images, as taught by Wang, does not destroy the purpose of Mortano
.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (as it may apply to claims 21 and 22), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.